Case 4:20-cv-01095-P Document1 Filed 10/06/20 Page 1o0f 20 PagelD 1

PRISONER'S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT...) 027 —5 pes. 5

FOR THE NORTHERN DISTRICT OF TEXAS
Fort Worth Division

Mania Nunez #26633-078
Plaintiff's Name and ID Number

EMC Carswel| |
Place of Confinement & = 9 0 C VY = 1 0 9 5 Pp
CASE NO.

(Clerk will assign the number)

 

 

warden Carr

Defendant’s Name and Address

: or
LY. Anthonu 5 EMC Cacswel |
Defendant’s Name and Address |
LT: Butle P.0.B80K ae
, u c er ot
Defendant’s Name and Address =T wo ch \ 7
(DO NOT USE “ET AL.”) Tel:

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ONIT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “WENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-01095-P Document1 Filed 10/06/20 Page 2of20 PagelD 2

FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. \n this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? _ YES_/ NO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)
Court: (If federal, name the district; if state, name the county.)

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

 

Disposition: (Was the case dismissed, appealed, still pending?)

= Ae SS

Approximate date of disposition:

 
Il.

IV.

Case 4:20-cv-01095-P Document1 Filed 10/06/20 Page 3of20 PagelD 3

PLACE OF PRESENT CONFINEMENT: FUT? Cars w€ \ |

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? __YES PANO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT: . pie
A. Name and address of plaintiff: War LG Y\ une & A le 3 3-0 “| &

P-O.< Pox A2TNA7D ET Worth Kk Ww\a7

 

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant#!: LOac ce ra Car Y . FMUc Car sWE\\
P.O: Box aq37T ET Woth ik Twist
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
VA Pndicteeence Violations of Crstetutonad Rohts
Wedicael Tndecen ce ; abuse uel @ unusuad punshrena
Defendant #2: Lets Anthony -eM Cc Cars owe \(
P.O Boy ats] Frooth ™ e137
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
Cruel by, Ase (mentale dhy sical) » Tad erence, Violtion
of many? Const +G Fiona 2 Prgns §
Defendant #3: Li. Qudler - f~mCc aswel [
PeOrQk ans] FrwWorth Ve “lia?
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Same as above

Defendant#4: MAS- Co\l¢- Laws - Uvct Allorth Madagen FUNC

carelR.o. Bex a1i37 Ft vUodhth& Te( a7)

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

GAM aS above

Defendant #5: WS. Ry Scott” Heack of Sanchet On — £imc Carsese it
B.O-Bok @AUS71 Ft orth \k Fea
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
Samkg GS Above.
Fy De. Toudy FNC Carsvet| POBxK S151 mire Tb

Sank aS ulvoave
c- Langham FIM C Grswell

Worth,

P. 6 .Bok IWF 7 er

ay
Mwiad

TOD )
Some aS above
VL.

Vil.

VU

Case 4:20-cv-01095-P Document1 Filed 10/06/20 Page4of20 PagelD 4

STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

Th reaouds to" Wom was mvolved wal) clainss
Prat stand as Ail deCendeats (To save coom Nunez @sks
ro Include cach).

Wiolatwns of GM e gt Auarend maby - Ccugle vausue |
Panchen Totu0 Lackof ics Co rence Youn icl Wel lfure,
Wealth, mentee Hoalth Satety, CDC Gudehacs , Huyaing ©
needs Coe) Sociol distorking and ori
Removad oF aghts to access legal Work ancl mca | j
Cpenmg aot wal, Jevah abuse J and _@ssquy-

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

Relic Changes Re} a of Shae P Mem bers Jobs , tom pensation,

Tyme diady Reloagw oc teduce sentence, bi fe ine of TaSurance

Aue to unknown foreseeable sideefhects from CoviDAat: Beare
GENERAL BACKGROUND INFORMATION: Andwoave KLIS mo.

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Hagia Wurez Rivera

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

ACL 33. 078

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES } SNO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division):

 

. Case number:

 

 

2
3. Approximate date sanctions were imposed:
4. Have the sanctions been lifted or otherwise satisfied? YES~ | NO
Case 4:20-cv-01095-P Document1 Filed 10/06/20 Page5of20 PagelID5

C. Has any court ever warned or notified you that sanctions could be imposed? YES Avo

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.

(If more than one, use another piece of paper and answer the same questions.)

 

1. Court that issued warning (if federal, give the district and division):

2, Case number:

 

 

3. Approximate date warning was issued:

Executed on: Q-2A-A ) Hagia Qua eZ

“ b Aut Ne

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

1,

Lo]

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

[ understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

I understand even if] am allowed to proceed without prepayment of costs, am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Sioned this AH day of SePianver, 20 AO

(Day) (month) (year)

Morya onez

I Je a

\“ (Signature of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
\ | ef
Case 4:20-cv-01095-Py- Dacomen®1 Filed 10/06/20 Page 6 of 20 PagelD 6

Cause oF
_ Violation of $™ J

The Prison author iti
iNMatTEeS needs Aue ing
Wto consideration ancd-
facilyhes thet met
of decency",
\- pe \\berwie

a Extreme anc
WIEAS AVES ed
lea, to “Nes EQS
bews ceed | \
Cevi 9 COS Th

3. Denra\ ef RAN
GQ) Pry Siccl
(2 Mena |

ts Unnecessary
oF Pain: —
Prison. OFCiad
lgur Senovs Méc
ne be talken as
Lr Was and is hk

Wemen we
aw clethe:

+f Sick :

whe

@. Failure +o al

— OWS pose OF WwW
Amumendment
ANorty were
over restroen
wWleeding 6
en thei S<\ vs

 

ET. BUTLER

Tt

oe
Action)

A mMmuenada mertt

(cS aid. et take_ the
a Worl Wide Pon che matc.
Ie NET rovi de COW tile

or Meer “awdized standards
Tnaricerence.

A unjyushey<d Security
Mm \atk whereof the

tive” COV ID-I4 aamates te
nic becoming” “posite” “earth -
lg iwes and b Puc ther Sutfenig »

Treatment S

ancl Wanton hf liction
NS most ces ond +o Pay oF

lical needs. Fo ViD-IG can
Non-Serious and. yaks how
andled here at FMCCarswel «
Lasas es

ere. Ag ced: to We IK the. Same.
s & hedding Sor Apys plus

with COVIOKVT.

LocO We wn mates, to ¢ copery
asres «u ioloke rhe |
» A\le&eAnz, mMMatEeS w cae

Mareatened at“aun pont’
mM needs and a, acnts®

Them selves and ucinat 1ag

PS * We were Fo (a ou

Soe

TS bac € Nough

 
Case 4:20-cv-01095-P Document1 Filed 10/06/20 Page 7 of 20 PagelD 7

that
was brandish ing
Wo aS going into ce
\ooKiaa WEAPON .
todas
and baun ng te
Tu a\\ abort

1, No ace ess to
These. prov ided.
as *hose
oT perm

. peel jeveryu

Ceguel)) wy, a Ve
OCCASSIONS Cor

¢. MOHOT Meals
meals, refer

“ B&G NASTIES
thece LOaS |

 
  
 
 

_sliwmed: tO
atren Sern...

 

\s wnat

Q. Not prov _
eX

~- Queene :
a\\, Ska fC
—Unton. pate
“Conse

ate
~—Se\C- eare_ it

r

‘lO.

Z’X\0' cell.

 

te] ‘ . i!
all ace Bceeathing.
Ci rear

ANS ¢

GS rae -

because ac 9

wo bi e UT.
Ss,

Guy SV)

around a.
“Lono's aetne

ie and” Ga\go¢

o Tou \
sna+

con REALS

_ a ies abou: to see whet

y3

125 er ‘Conmmuissar ja

2_ iv CloOMNAISSaC
hed
rl

lseveral daus.

—e© Hand Soap)

reed +e by LT.

Wlem) 1A

Overc- | Crow dine
Thong ar ettus ©

by. tho nstitution. aS bs

to COViD-i¢ ,.

Lor BB dec

ere about washiag.
Ver on sevepas
catime, canout
w she. Restrennas.... OS

®

jaa TYoOnNy
LT. AUUTHONM Y

 SIVICE We OeCE
to Shoe. We. ase ack Sens

COLT Gancds wie

 

On “Evora ee ae

“WorDED_ DED \ench meat anc
Venerables yok Were BROW _

ey brow
were Lota

aly. ‘bo _|

  
 

A\so G
prov. ded pr

 
 

gs in the OF?
ong a \ao sui fer

de +o wock in. tazardaus .
Incas Onda. Ror .
5 Song Snag hak ey now allowed.

, and DOA Secial DO
en +o ON. Approx 1nac
nad Was a sets

thg oF Cicecs a.
= ACE. Ory

we have to gvevyall
envriton east, a basic
5 nat. a Penal. eigenen
rovide’. a

prot per PPE. per DC
re. bveo Qe. Glave. ak

"ANTHONY

oe |

ACerS

PPE...

Disfancing. |

©F bun 1
Case 4:20-cv-01095-P Docum

bed Sy | Cu ches }
il Lockers. Thes
Aistance cock u“W
With posihwve ¢
that vere ver |
mclicherenc:e i.
TE nwo L....! ohne
times Prior “to q
ving tn the Sa
inv mc +es epic
Ov ec CYOUK

ered a “mutual

 

We have suet
etCeck Yhadt- p
m2 sinale. ; idlonl

mm ord@ to bece
COWVI NATION

ent1 Filed 10/06/20 Page 8of20 PagelD 8 CC)
5 ath.6 attach eck gheac anc |
reSear ,we cowla hot _Ssacial
perce Forced to ven ceMS
OVID-(A inmates . Trnwates
il) and with a erted)

Cor othe in tine ynea\+h..

heck +e5 ted pe 1-4
mere oSiN WE, rexel been
WNE¢ waith Seriously sick
y) Could nok be Moved “ade-e

f

cofersite
rohUces ho ACO ion. oF
HGiablé juan need”

 

bye unconstyutional in

 
D>

Case 4:20-cv-01095-P Document 1 Filed 10/06/20 Page9of20 PagelID9

 

  

 

 

; ee | De cument List -
GQ) Ail VA Declarations en evenss ,

— Areatwents, cruelty ancin human¢ .

Factor s$ which. .provik aokes , Yimes.

and names as evidence of okt,
(See isk of Names. Previded)
| CAdHached)
J Ph _ eerste xs ash s ss seas

 

 

 
MIME-Version:1.0

rom: ect _txtaeew LG TPIWEESP OPHcument 1 Filed 10/06/20 Page 10of20 PagelD 10
To:Courtmail@ EXER LY COLOESP FBOcun g g

—-Paper recipients:
Christina Juarez<BR>No. 48416-177<BR>BOP Carswell FMC<BR>P.0. BOX 27137<BR>Fort
Worth TX 76127<BR>USA,
Kendra Ward<BR>#53803-177<BR>BOP Carswell FMC<BR>P.0. BOX 27137<BR>Fort Worth TX
76127<BR>USA,

Faith Blake<BR>73053-279<BR>BOP Carswell FMC<BR>P.0O. BOX 27137<BR>Fort Worth TX
76127<BR=USA,
Christina Williams
Victoria Martinez
Stephanie Walker
Laura Hernandez
Crystal Thomas

Jessica Chronister
Tesa Keith

La Toysha Gibson
Tiffany Snodgrass
Delisa Williams
Tracie Cartwright
Crystal Hamann

Megan SCOtt

Ariel Bishop

Tanya Torrence

Clara PoorBear
Genesis Gonzalez
juliana Lourde

Windy Panzo

Samantha Forsythe
Andrea Brooks

Carrie Allred

Angela Reynolds

Mindy Casas

Wikki Graham

Anika Folsom

Angela Curpit
Cynthia Baxtege 4:20-cv-01095-P Document 1 Filed 10/06/20 Page 11 of 20 PagelD 11
Villiscia Thomas
Georgia Gregg
Dakota Garmany
Desiree Wade
Laura Shauger
Wendy Espinoza
Tiffany Mankin
Barbara Comnehan
Shelly Mixson
Amy Tedder

Laci Landers
Brandi Moore
Gloria Beltran
Mia Mitchell
Raneem Hourani
Kerri Keith
Chrystal Larcade
Maria Rendon
Jessica Holl
Perda Cruz

Peggy Chaffin
Davi Bailey
Shana Castillo
Sarah Alred
Alexis DuMarce
Jennifer Barela
Jennifer Gutridge
Lacey Moore
Erika Mijarez

Carolina Medellin

"4
Shawna Enlo€ase 4:20-cv-01095-P Document1 Filed 10/06/20 Page 12 of 20 PagelD 12
Amy Robertson
Candice Klein
Yvette Avila
Eugenia Rowland
Kristina Koehn
Rose Myers .

0 Mera INUneez
Ashley Vandenburg
Veronica Valenzuela

ak
Miranda Fournier

Tara Childress
CARS LAS A LAROSEP Bacurment 42 pibeceMe7e0 Paage2 ef 30 PRaghihs3

Patricia Aruda (No. 03944-122)

Rugayya Aida Abdul-Hakim (No. 50009-177)
Karen Mae Lee (No. 57409-380)

Elva Sofia Ibarra (No. 48282-177)

Fabiola Sanchez (No. 85255-280)

Ivette Davila (No. 17644-035)

Jessyca Hoskins (No. 12597-010)

Sylvia Rodriguez Poblano (No. 81880-179)
Leticia Marquez (No. 92027-080)

April West (No. 21335-074)

Katina N. Everett (No. 93370-083)
Gabriela Nevarez (No. 45225-013)
Danielle Dewrock (No. 46322-044)
Delberta Rose McKenzie (No. 27208-078)
Megan Kemp (No. 54586-177)

Sierra Shawnee Taylor (No. 17586-046)
Anne Reed (No. 29625-047)

Krisa Dawn Durham (No. 15262-010)
Vanessa Lisla Cloud (No. 63190-379)
Tammy Marie Medlin (No. 15151-062)
Karen Wilson (No. 57264-177)

Tammy Marie Latham (No. 38333-479)
Nallely Milagros Alejandro (No. 30170-479)
Amelia Marie Spiotto (No. 21056-040)
Rose Linda Ganceres (No. 12577-479)
Rachel Vasquez (No. 92500-380)

Tiffanie Denise Gurule (No. 02600-480)
Stacey Anderson (No. 06541-031)

Stacy Rene Crutcher (No. 22811-078)
Deborah Drummy (No. 03723-030)
Angela Marie Thomas (No. 15648-031)
Maria Nunez (No. 26633-078)

Kimberly Gaskins (No. 15453-028)
Jessica Ann Idlett (No. 56827-177)

As these prisoners were not included as plaintiffs in the original case, their
declarations/affidavits will not be considered by the Court in this proceeding. If any of these
FMC-Carswell prisoners seeks to maintain her own lawsuit, however, she will be given the

chance to complete and file a civil complaint form and an in-forma- pauperis application. The

=f:
Case 4:20-cv-01095-P Document 1 Filed 10/06/20 Page14of20 PagelD 14 &
a af
Dotument Lis) |
(@) Starc- Telegram. report by i Kai ley Johnson

(5 ee FA ++ acy C0 eEx\i \o )

 

 

 
Case 4:20-cv-01095-P Documen

. Women say they
Starfelegram Ft. Werth Te

BY KALEY JOHNSON
AUGUST 31, 2020 05:00 AM , UPDATED

Inmates incarcerated at the only federally-run 1
to a “house of horror” over the past few month

es " |.
As of Tuesday, 73 women have signed onto a ¢
warden and several officials and officers.

In more than 200 pages of handwritten testimo
malicious treatment as COVID-19 ran through

“While the public onty hears one side d
~ ‘ |

forgotten lives of mothers, daughters, g
CDC guideline,” the lawsuit says.

In response to allegations of mistreatment at F}

policies for handling COVID-19. In part of the

CDC guidelines “with regard! to quarantine and

The statement also said the njajority of inmates

PRISON LOCKDOWN
FMC Carswell, located in northwest Fort Wort
currently houses about 1,300

Most women are serving sentences for drug or

In April, a woman incarcerated at Carswell gav

‘She was the first

Circle Bear died on April 28.

the last.

‘The description of what wom
and the more than 200 pages
19,

conununity sprea
iber of staff on th

On June 39, the first cases of
testimony. Inmates say a men

|
Most of the units in Carswell, such as 2 North,

in a 7-foot-by-10-foot space,

 

While the facility had already| been on lockdow

down the commissary and all activities. For thré
The TVs were turned off; officers told the wom

For the next four weeks, nan} of the women w
inmates said, they also went three weeks withou
|

“ . * | ~
The prison stopped serving hat meals, For 19 dq
called them “bay nasties” — which served as lu

face COVID at Fort Worth prison
MAS

AUGUST 31, 2020 03:29 PM

inmates, has a che

en at FMC Carsw
of written testimo:

are set on the perig

t1 Filed 10/06/20 Page 15 of 20

Page\py}5r
We,

EO (donee,
Ludikerenee
anc’ €xkeaowding
8 Compelling

TeEacons
ce

   

medical prison for women in the country say they have been subjected

S.

otential class-action suit against Federal Medical Center Carswell, its

hy, women describe meals of rotten food, negligent medical care and
the prison.

fihe major business (BOP and FMC Carswell), the
randmas. granddaughters, sisters all live against every

MC Carswell, the Bureau of Prisons sent a statement on its general
statement, the BOP said its care and treatment of inmates follows
isolation procedures, along with providing appropriate treatment.”

who tested positive for COVID-19 are asymptomatic.

h, has been a medical women’s prison since 1994. The facility, which
ckered history of accusations of sexual assault and medical neglect.
white-collar crimes and have medical issues.

e birth via cesarean section while on a ventilator ata hospital. Andrea
woman in BOP custody to die from coronavirus — she would not be

|
tll have gone through for the past two months is based on interviews
ny from women in Unit 2 North, the first unit to be hit with COVID-
|
i began at Carswell, according to the lawsuit and adjoining
+ hospital floor was the first person to bring the virus into the prison,

q
q

ure set up inside a four-story high rise. Cells, which hold four women
|
meter of a square with a TV room in the center.

h -— not allowing visitors or daily outdoor time — Carswell shut
g y

te days, women said, they did not have contact with their families.
en news stations were airing “fake news” about the prison.

puld not be able to go outside. Since the commissary was shut down.
t being able to buy items such as soap, aspirin or tampons.

ys, the women said, they received one sack of foo

da day — inmates
nch and dinner. |

 
Case 4:20-cv-01095-P Docume

A woman described her time rc M2 in a letter to
because she said she feared retaliation for talkin,

The woman said she started showing symptoms
could not taste or smell, and she had nasal disch
hours to be seen by medical staff or be tested.

As a sanitation worker, | did my job
safe by working day and night. I fee
been punished for being sick. Tanyé

When she tested positive, she was put in a room
same clothes. Some women in M2 had been in th
were “wonderful” and “kept the women calm,” é
day.

But other women reported Be conditid
in aroom with 10 women and “our food is throw

Several women described difficulty getting med
when a woman’s tongue swelled inside her mou

M.S. wrote that a woman with|COVID-19 had a
claiming she was going to die in here anyway.”

In a letter to the Star-Telegram, Joyce Godwin, a

fear that has taken over the prison: “They call th

DEATHS AT CARSWELL
Those who tested negative remained in the unit,
unit” in July. Women who tested negative “were
Telegram. She, like many wonjen, tested negativ

inmates,

Veronica Carrera-Perez, 40, was transferred into
19. Within three days, Perez started to complain
up, a woman who was recently released from Ca
she completed her prison sentence, asked that he

On Aug. 3, Perez died from COVID-19, four mo
motion for release, she said her medical conditio

nt1 Filed 10/06/20 Page16of20 PagelD 16

the Star-Telegram. The Star-Telegram is not using her name
& to the media.

lof COVID-19 on July 10. She had a cough, shortness of breath,
arge. She asked her unit manager to see a doctor, but had to wait 16

to not only clean but to keep staff and inmates
1 my efforts have not been appreciated and | have

a Torrence

with six other women in M2. For six days. the woman stayed in the
ne same clothes for 19 days, she said. She said two officers at M2
ind someone checked their temperature and pulse oximetry twice a

ns” in their rooms. One woman, Windy Panzo, said she was placed
n in and kicked in by their feet like we’re dogs.”

|

cal care. A group of inmates had to beat on a door for 15 minutes

h, Panzo wrote.

high fever and “staff refused to help her, so she slit her wrists

woman incarcerated at FMC Carswell,, expressed succinctly the
s place a hospital, but it is a house of horror.”

according to the women in 2 North. which was declared a “positive
left in there to become positive,” Tara Childress told the Star-
le multiple times before eventually catching the virus from other

a cell with a woman who had already tested positive for COVID-
that her head hurt, she couldn’t taste anything and she was throwing
rswell told the Star-Telegram. The woman. who was released after
r name not be used out of fear of retaliation from the BOP.

nfinement. In her

east cancer.

nths after she applied for and was denied home co
hs consisted of shortness of breath and possibly br

|
Not including Circle Bear and Perez, four other women have died from COVID-19-related causes at Carswell.

Sandra Kincaid, 69, was the second woman

On July 20, 51-year-old Teresa Ely died whil

Wendy Campbell, 56, died an Aug. 15

Marie Neba died on Aug. 25

The BOP said in a statement that symptomatic in

be transferred to a hospital setting: either at a loc
one.”

to die on July 14.
e on a ventilator.

mates whose condition “rises to the level of acute medical care will
al hospital, or at an institution’s hospital care unit, if they have

 
Case 4:20-cv-01095-P Docume

|
I’m only 28-years-old. Will I be abl
will I die behind bars? Genesis Go

: : : ‘
Carswell is not accredited asia hospital, so inm

Carswell is not the only prison to struggle with|
federal prisons have died from COVID-19, ace
point had the most cases in the country, and FC

Kevin Ring, executive director of the criminal }
like cruise ships — isolated from the world and
go, bringing and taking home the germs of the

“Naw we've had a domino effect where it hits
wildfire,” Ring said. “There's no slowing it do

RECOVERED?

On Aug. 8, the Carswell warden declared the u
The last week of July, the commissary re-open
served again.

But women say the virus is not over. On Aug. 2
they are not being tested anymore. Sandra Shou
transferred into her unit on Aug. 25 and they ha

I have never felt this helpless and i
happened at this facility has not on
also the staff and officers. Samanth

In a statement, the BOP said the number of pos

safely carried out their responsibilities in accord

guidelines on when inmates should be removed
|

Women also say they still struggle with the ema

who has anxiety, has not been] able to see a cour

nti Filed 10/06/20 Page17of20 PagelD 17

e to go home healthy to be a mother to my kids? Or

nzalez

ates are sent to a local hospital.

containing the virus. Across the country, 117 people incarcerated in

ording to the BOP’s website. FMC Fort Worth, a men’s prison, at one
I Seagoville took that spot in July.

ustice reform group FAMM, said the BOP initially treated prisons
COVID-19. But prisons are not islands; officers and staff come and

community.

4 state and it hits the prison, and once it gets into the prison, it’s
vn

hit “recovered” and said no one else would be tested for the virus.

d, women started going outside once a week and hot meals were

5, Blake said women are still showing symptoms of COVID-19, but
Iders, who is an inmate in Unit 1 South, said 34 people were

d not been tested.

nsignificant in my life. The neglect that has

ly put my life and other inmates in danger, but

a Forsythe

tive inmates at Carswell has dropped “as staff have diligently and
ance with CDC guidelines.” The BOP said the prison follows CDC
from isolation.

tional toll of the lockdown and how they were treated. Childress,

iselor for three months.

“They'll have people walk sibel the units, but that doesn’t help,” she said. “There is no psychological help or

sitting down one-on-one.”

Childress, and other women in 2 North’s lawsui
punishment. She and Blake stressed that they ne

On Aug. 24, Judge Mark Pittr

pe ordered that tl
woman would need to pay a $

400 filing fee and

Blake and Childress said that some of them have

|
“Anytime we try to speak up ar get up, we're yal
take our mattresses away from us, so we're sleef

She said some of the women in the suit are being

facility transfers, and other inmate movement. “

t, hope to find justice for what they say has been cruel and unusual
ed to find a lawyer who can help them file the suit as a class action.

e Carswell lawsuit could not be filed as a class action suit, and each
file her own lawsuit separately.

> faced retaliation for signing onto the suit.

inked out, we're isolated.” Blake said. “We get put in the SHU. They
ping on metal frames. A lot of the women are scared.”

» transferred to other prisons. The BOP said it has limited facility-to-
We cannot prove that it’s retaliation, but it’s odd,” Blake said.

 
cS
Case 4:20-cv-01095-P Document1 Filed 10/06/20 Page 18 of 20 PagelD 18 CO

lh

Dec

@) Video oF A
~ and LT. ROTLE
—- counse\

40 ev koin «xh
Leor “Ss +

COWL) \auw\ 4.

| (4) | . \) ideo Cookacts
_ and LT BVTLER

= - Foote to She
—-peacts 40 ef Tm
Cour oe. \| oed
i — before, ts- MA
nm Shoes $ ce ped
_©f cendoned.

— Stace FF menhbs
ac Rec Curle_ BH tk
Evi dence _ ul

(5) Exh eet of *Y
__ re Cours. in_of

—,

. (2), Exmbit o& Yad
| ko he. WAMates .
mM ecianal co
arth Bla Hk Vis uw

_ Masks.
and. o*n Ge mew

    

Carswell Soc MOT
EE they dad not
stacc then lo

ladder once. she |

+

ana

arvect

 

DOMOT _

fh

uN aA List

eons. Noy. LT. AW THO NY
2 in mgamig noe an Noch
wivesragctors needed
MO. Leookad

syed Suck in enigimal

  

oF Actions by. LT. AN THOY
mM Hevsuig_

DEAD. ot bee oe Cocce. onc _
A Checenc€ and CN rae MAS

clecl to obtain, ovidleate _

pain): a
KpUSC as a payer Vo.

Behavior ac PVC CacsweW
A a

SAC ioe reguested

hore Conclom subwitthed
paral ice Ala | /
isis that wece erowded
See Mask exirbt_
AO lant etCered iy. |
er den Coc 4% 90 -Cu~ “008 S07-P
week CDC. caida lines _
W\o2AS_ Bite 6 BABE, sued.
provi pain Pre. gears
row Aes tea there 6:29. —
Db \ovd down, Sika gc Berence _
peeaaelas 2 |

  

 

vor A S0uTH |

a), FEDR CYP

EMC - :
Case 4:20-cv-01095-P Document1 Filed 10/06/20 Page19o0f20 PagelD 19

  

 

 

IPAND TW FO PI

¥YSn
“YSN / W3A3NOS a Aang .

apr J ee rst,

 

   

« ZNIQS

b3TO 4beTt 2000 ObeT Oede

i

Se
ANIT G31100 ly
LHDId SHL OL AdODSANS JO dOk iy Eb be] a se be) far

Spo veo

   

 

roll @4Agu04

   

SOKS | UPICO “FA
Laile FOy'a'a
VOMSIWID Dt
BCO-SEPPTOAF
CAUIMN, WIV
Case 4:20-cv-01095-P Document1 Filed 10/06/20 Page 20o0f20 PagelD 20

 

(py) “waredY}22/9 10 VORB UOyU| Jan 104

Jee EW BY} UNIS! 0} USM ABU NOA ‘uONIIDSL Nf sey
Aqioey S14) Yoiyan 4OAO Wa]QOud 40 UOLISAND e sasies
J3UUM a4) {| "Pa}edsul 1Ou paliado Waag JoyjjaU sey
49HS] BY) “NOA 03 BulpseANsO) 10} saInpadeud ujjeus
je[2ads Y8nosy passercid sem 13773 Pasojaua ayy

~ ee ‘payeyy
LET9Z XL "NOAA Oy
99022 X0g “Od

llpMsueD DW
